DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2020 has been entered.
 
Status of Claims
This action is in reply to the communication filed on December 1, 2020.
Claim 1 has been amended and are hereby entered.
Claim 22 has been added.
Claims 1 – 11, 13, and 15 – 22 are currently pending and have been examined. 

Response to Arguments
Applicant's arguments filed October 30, 2020 have been fully considered but they are not persuasive. The affidavit filed by Applicant on October 30, 2020, has been considered and is hereby entered.
Applicant argues that Ikemizu in view of Sugino provide no indication that the combination of a cyano group in the meta position of Ring 1 and benzene rings in the positions corresponding to the CY1 and CY2 groups would result in an NPA charge value that is less than 0.5 and an open fraction value of less than 0.48, therefore providing compounds with excellent heat resistance and/or decomposition resistance. Examiner respectfully disagrees. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that the improved lifespan of the compounds shown in Table 6’ are unexpected in light of the teachings of Ikemizu in view of Sugino. Examiner respectfully disagrees. The results provided in Table 6’ are not commensurate in scope with the claims as written. At minimum, the results of Table 6’ are all shown in a device with an mCP host material, whereas claim 1 is directed towards a compound only. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 6 - 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,326,086. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure of the ligand in the instant application is a species of the ligand in the '086 patent where both R11 and R15 are selected to be C6 aryl groups.
Claim 1 - 11, 13, 15 - 16, and 19 - 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3, and 5 - 18 of copending Application No. 16/059503 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, note that several of the compounds in claim 13 are identical to the compounds claimed in claim 14 of the ‘503 application. Note that while the ‘503 application claims a horizontal orientation ratio of a transition dipole moment, this property is inherent to the chemical structures. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the limitation where M1 is Pt, and the sum of n1 and n2 is 2. However, claim 1 as amended requires n1 to be 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1 - 5, 9 - 11, 13, 15 and 19 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemizu (JP2008069221, using the attached machine translation) in view of Sugino (JP201411549, using the attached machine translation).
As per claims 1 – 5, and 9 – 11, and 13, Ikemizu teaches:

    PNG
    media_image1.png
    312
    440
    media_image1.png
    Greyscale
([0022]: 
    PNG
    media_image2.png
    340
    664
    media_image2.png
    Greyscale
, where at least one of G1 – G4 represents an electron-withdrawing group such as CN [0069], and R1 is chosen to be an aryl group. Ikemizu further teaches m1 can be 0 to 3. Given these teachings, while not explicity shown, a ligand such as the m ligand of Sugino, 
    PNG
    media_image3.png
    185
    389
    media_image3.png
    Greyscale
 is clearly envisioned by the m1 ligand of Ikemizu. When the ligand of Ikemizu is chosen to be the m ligand of Sugino, the limitations of claims 1 – 5 and 9 – 12 are met in the following manner: M1 is Iridium; n1 is 3 and n2 is 0; CY1 and CY2 are both a C6 carbocyclic group, specifically a benzene group; a1 and a2 are 0 - 4 so that R1 and R2 do not exist or they are hydrogens; R11 to R16 and R19 and R20 are hydrogen . Additionally, this reads on the following compound of claim 13 
    PNG
    media_image4.png
    95
    115
    media_image4.png
    Greyscale
.)
Ikemizu does not specifically teach a ligand with the cyano group in the claimed position and two phenyl substituents off of an aryl group, but the definitions of Formula 1 of Ikemizu includes each element claimed, with the only difference between the claimed invention and Ikemizu being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements is taught as a ligand in Sugino and would have yielded the predictable results of improved luminous efficiency and emission lifetime (Abstract), as taught by Sugino, absent a showing of 
Ikemizu appears silent with respect to the properties of the open fraction value of claim 15 and the natural population analysis of claim 22. Since Ikemizu teaches the same structure as disclosed by the Applicant, the properties of open fraction value and natural population analysis are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
As per claims 19 – 21, Ikemizu teaches:
An organic light-emitting device comprising first and second electrodes, with an organic layer disposed between the electrodes where the organic layer comprises an emission layer ([0138 – 0139]: “Specific examples of the layer structure of the organic EL element of the present invention will be described below… Anode / hole transport layer / light emitting layer/ hole blocking layer / electron transport layer / cathode.”)
The emission layer comprises at least one organometallic compound of claim 1 and a host ([0056]: “A layer containing a metal complex represented by general formula (1)…. As a light-emitting dopant in a light-emitting layer.” & [0113]: “The mixing ratio of the light emitting dopant to the light emitting host, which is a main component of the light emitting layer.”)

Claims 6 - 8 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemizu (JP2008069221, using the attached machine translation) in view of Sugino (JP201411549, using the attached machine translation) as applied to claims 1 – 5, 9 – 15 and 19 – 21 above and further in view of Igarashi (US20080233433).
As per claims 6 – 8, Ikemizu and Sugino teach all the limitations of claim 1. Ikemizu and Sugino do not teach:
At least one of R12, R14, R19, and R20 is deuterium or a deuterium containing substituent.
Igarashi teaches an iridium complex having a 5-membered heterocyclic structure consisting of a carbon atom and a nitrogen atom, and a deuterium atom on an SP2 carbon in the iridium complex (Abstract). Igarashi further teaches:
At least one of R12, R14, R19, and R20 is deuterium or a deuterium containing substituent (Among the compounds that Igarashi teaches is compound (2-3) in [0055], which is similar to the structure of the modified Ikemizu and Sugino ligand, in that it contains a aryl group substituted with two phenyl groups and an electron withdrawing group, namely fluorine, on the phenyl ring of the ligand bonded to iridium 
    PNG
    media_image5.png
    138
    222
    media_image5.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ligand of Ikemizu and Sugino to include at least one 
As per claims 16 – 18, assuming less than a 100% yield in the deuteration of a compound such as the ligand taught by Ikemizu and Sugino, it would naturally follow that at least two distinct organometallic compounds would be formed, where one is an impurity resulting from an incomplete deuteration of the ligand. The claimed compounds of 18 are the result of optimization of the deuteration reactions. Compound 2-5 of Igarashi 
    PNG
    media_image6.png
    164
    226
    media_image6.png
    Greyscale
, strongly suggests a deuteration of the ligand of Ikemizu and Sugino similar to that of claimed compound 3 
    PNG
    media_image7.png
    161
    155
    media_image7.png
    Greyscale
. Claim 17 requires that a yield for the deuteration synthesis of at least 50%. As the goal of the synthesis would be to produce deuterated complexes, it would be obvious to maximize the synthesis of the compounds to at least 50%.

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2013168688, JP2013041990, and US20130200340 all teach Ir-based ligands that teach the genus of the species of the ligand claimed and could be used in 103 arguments against the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789